Ferguson, Judge
(concurring in the result):
I concur in the result.
I believe that the military judge was in error when he informed the accused that it was within his power to sentence the accused to hard labor for one year in the event he did not award a bad-conduct discharge. Cf. United States v Brown, 13 USCMA 333, 32 CMR 333 (1962). However, since under the particular circumstances of this case, I do not believe that the accused was prejudiced by the erroneous statement, I concur in the result reached by my brothers.